Exhibit 10.1

 



THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAW, AND IT MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR STATE LAW
OR AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS; AND THE COMPANY MAY REQUIRE
AN OPINION OF COUNSEL AS TO THE AVAILABILITY OF SUCH EXEMPTION.

 

AVALON GLOBOCARE CORP.

 

PROMISSORY NOTE

 

$1,000,000.00   Freehold, NJ     Date: March 18, 2019







Avalon GloboCare Corp., a Delaware corporation (the "Maker"), for value
received, hereby promises to pay to Daniel Lu or registered assigns (the
"Holder"), the principal sum of ONE MILLION AND 00/XX ($1,000,000.00) Dollars in
such coin or currency of the United States of America as at the time of payment
shall be legal tender for the payment of public and private debts. Maker further
promises to pay interest on the unpaid principal balance hereof at the rate of
five percent (5%) per annum. Principal and interest on the outstanding balance
shall be paid on or prior to March 19, 2022 (the “Maturity Date”). Interest
shall be calculated on the basis of a 360 day year and actual days elapsed. In
no event shall the interest charged hereunder exceed the maximum permitted under
the laws of the State of New Jersey.

 

This Note can be prepaid in whole or in part at any time without the consent of
the Holder provided that Maker shall pay all accrued interest on the principal
so prepaid to date of such prepayment.

 

The entire unpaid principal balance of this Note and interest accrued with
respect thereto shall be immediately due and payable upon the occurrence of any
of the following (each, an "Event of Default"):

 

a. Application for, or consent to, the appointment of a receiver, trustee or
liquidator for Maker or of its property;

 

b. Admission in writing of the Maker's inability to pay its debts as they
mature;

 

c. General assignment by the Maker for the benefit of creditors;

 

d. Filing by the Maker of a voluntary petition in bankruptcy or a petition or an
answer seeking reorganization, or an arrangement with creditors; or

 

e. Entering against the Maker of a court order approving a petition filed
against it under the federal bankruptcy laws, which order shall not have been
vacated or set aside or otherwise terminated within 60 days.

 



  

 

 

 

f.       Default in the payment of the principal or accrued interest on this
Note, when and as the same shall become due and payable, whether by acceleration
or otherwise;

 

g.       Default in any covenant or obligation of Maker in favor of Holder
arising pursuant to the agreement between Maker and Holder dated as of the date
of this Note.

 

All rights and remedies available to the Holder pursuant to the provisions of
applicable law and otherwise are cumulative, not exclusive and enforceable
alternatively, successively and/or concurrently after default by Maker pursuant
to the provisions of this Note.

 

The Maker waives demand, presentment, protest and notice of any kind and
consents to the extension of time of payments, the release, surrender or
substitution of any and all security or guarantees for the obligations evidenced
hereby or other indulgence with respect to this Note, all without notice.

 

This Note may not be changed, modified or terminated orally, but only by an
agreement in writing, signed by the party to be charged.

 

In the event of any litigation with respect to the obligations evidenced by this
Note, the Maker waives the right to a trial by jury and all rights of set-off
and rights to interpose permissive counterclaims and cross-claims. This Note
shall be governed by and construed in accordance with the laws of the State of
Massachusetts and shall be binding upon the successors, endorsees or assigns of
the Maker and inure to the benefit of the Holder, its successors, endorsees and
assigns.

 

The Maker hereby irrevocably consents to the jurisdiction of the courts of
Monmouth County, in the State of New Jersey and the United States District Court
for the District of New Jersey in connection with any action or proceeding
arising out of or relating to this Note. If any term or provision of this Note
shall be held invalid, illegal or unenforceable, the validity of all other terms
and provisions hereof shall in no way be affected thereby. 

 





    AVALON GLOBOCARE CORP.           By: /s/ Luisa Ingargolia     Name: Luisa
Ingargolia     Title: Chief Financial Officer

 

 



  

